DETAILED ACTION
	Claims 1-33 were/stand cancelled.  Claims 34-45 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22 2020 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 34-36 and 38-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10034961. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method of treating a dural defect in a patient having damaged dura mater comprising: implanting a dura substitute implant consisting of a bottom porous layer, a top porous layer and an intervening layer between the top and bottom porous layers on a site of the dural defect of the brain of the patient, wherein the dural defect is in contact with the bottom porous layer of the implant which consists of a synthetic non-collagen polymer and collagen and the collagen facilitates dura repair and regeneration tissue within the bottom porous layer, wherein bone tissue is in contact with a the top porous layer of the implant which consists of the synthetic non-collagen polymer and an osteoconductive calcium phosphate material which causes bone growth in the top porous layer and integrates the top porous layer with cranial tissue, and wherein leakage of cerebrospinal fluid from the site is prevented by 
Patent ‘961 claims an implantable dura substitute implant consisting of three layers: a first porous layer consisting of a synthetic non-collagen polymer and an osteoconductive material; a second porous layer consisting of the synthetic non-collagen polymer and a collagen component, wherein the first porous layer does not include the collagen component, wherein the second porous layer does not include the osteoconductive material; and a middle layer consisting of the synthetic non-collagen polymer between the first porous layer and the second porous layer, wherein the middle layer is nonporous or has a lower porosity than the first porous layer and the second porous layer, wherein the middle layer is a fabric layer made of woven or knitted fibers, wherein the first porous layer is for contacting bone tissue and the second porous layer is for contacting dura mater upon implantation of the implant at the site of a dural defect in a patient, wherein optionally the non-collagen polymer of the middle layer interpenetrates pores of the first porous layer at an interface between the middle layer and the first porous layer, wherein optionally the non-collagen polymer of the middle layer interpenetrates pores of the second porous layer at an interface between the middle layer and the second porous layer, wherein upon implantation the osteoconductive material facilitates growth of bone in the first porous layer from the bone tissue and the collagen facilitates dura repair and regeneration in the second porous layer, and wherein the middle layer reduces or prevents leakage of cerebrospinal fluid (CSF) from the second porous layer and dura mater.  The same non-collagen polymers are claimed.  The same limitations as instant claim 43 is recited.  

Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the implant is expressly claimed for use in the instantly claimed method.  

Claims 34-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10034961 as applied to claims 34-36 and 38-45 above and in view of Yaremchuk (US Patent No. 9913704). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims recite the implanting comprises securing the implant over the site with sutures.
	The teachings of Patent ‘961 are set forth above.   While Patent ‘961 claims implanting at a dural defect, Patent ‘961 does not expressly claim securing with sutures.  However, this deficiency is cured by Yaremchuk.
	Yaremchuk is directed to craniofacial surgery implant systems and methods.  It is taught that perforations in the implant allow sutures to secure the dura to the outer surface of the implant (column 11, lines 51-53).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘961 and Yaremchuk and utilize sutures to secure the implant to the dura.  One skilled in the art 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616